                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Ameen Abdullah Muhammad,                     )      C/A No. 1:19-cv-00312-DCC
                                             )
                                Plaintiff,   )
                                             )
vs.                                          )
                                             )                 ORDER
John Kozelski, Julie J. Armstrong, Al-Cannon)
Detention    Center,      Coastal    Carolina)
Occupational Health,                         )
                                             )
                                Defendants. )
_____________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

' 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Shiva V. Hodges for pre-trial proceedings and a Report and

Recommendation (AReport@). On February 5, 2019, and March 4, 2019, the Magistrate

Judge directed Plaintiff to file certain documents to bring this action into proper form for

further evaluation and possible service of process. ECF Nos. 5, 9. Plaintiff failed to

respond to either order. On March 28, 2019, the Magistrate Judge issued a Report

recommending that this action be dismissed without prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b). ECF No. 12. The Magistrate Judge

advised Plaintiff of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. Plaintiff has filed no objections, and

the time to do so has passed.
         The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

         After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

This action is DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure

41(b).



         IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
May 13, 2019
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
